Citation Nr: 1739870	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  11-28 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for human papilloma virus (HPV).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1990 to July 1995.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2012, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's electronic claims folder.  

In April 2014, the Board remanded the matter for additional development, to include obtaining a VA medical opinion.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).  The Board also remanded the matters of entitlement to service connection for right and left knee strains for further development.  In an October 2014 rating decision, the Appeals Management Center (AMC) granted the matters of entitlement to service connection for right and left knee strains.  The Board finds that the grant represents a full grant of the benefits sought.  Thus, those claims are no longer before the Board.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

HPV alone does not constitute a disability for which VA compensation benefits may be awarded.  The Veteran tested negative for HPV and does not have any current underlying disability or chronic residuals etiologically related to HPV.


CONCLUSION OF LAW

A disability manifested by HPV was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2015); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in September 2008 letter.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including her service treatment records, post-service treatment records, and VA examination reports.

The Veteran was provided a hearing before the undersigned VLJ in May 2012.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

II.  Service Connection 

The Veteran contends that she is entitled to service connection for HPV because she suffered from "chronic anemia problems along with HPV virus while in the military."  See May 2008 VA Form 21-4138.  

Here, the evidence does not show the existence of a present disability and therefore, the Veteran's claim for service connection must be denied. 

Congress has specifically limited entitlement to service connection for disease or injury to cases where such have resulted in a disability.  See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection. Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A symptom alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Pertinent to gynecological disabilities, findings of cervical dysplasia and HPV alone are not service-connectable disabilities, although they may be etiologically related to a later diagnosis of cervical cancer.  60 Fed. Reg. 19,851 (April 21, 1995).  They are, therefore, not appropriate entities for the rating schedule.

In this case, the evidence of record does not provide any medical basis for finding that the Veteran tested positive for HPV or is currently diagnosed with any disability associated with HPV.  

A July 2007 gynecological cytopathology report from Central Texas Pathology Laboratory for Waco Center for Women's Health indicates a negative result for high risk HPV testing.  

In June 2008, the Veteran was afforded a VA gynecological examination for her unrelated claim of entitlement to service connection for uterine fibroids.  The examiner noted that during service, the Veteran's biopsies were negative for dysplasias and had negative pap smears, with the exception of a 1992 result which revealed atypical squamous cells.  No evidence of HPV or associated disabilities were noted.  

In August 2010, the Veteran was afforded a VA examination.  The examiner noted that the Veteran would need to return so that she could be tested for low risk HPV as well as high risk HPV subtypes.  He noted that there were negative test results for high risk HPV in July 2007 and February 2009.  He also noted the Veteran's service treatment records indicated symptoms of HPV.  He indicated that once the results were complete, an addendum would be provided.  An October 2010 addendum and laboratory report indicated that the Veteran tested positive for both types of the herpes simplex virus.  The examiner noted that the Veteran would undergo testing for the HPV virus as well.  There is no further indication that the Veteran was tested for HPV.

Since there was no evidence of testing for HPV, in April 2014, the Board remanded the matter for VA examination, to include appropriate diagnostic testing.  The Veteran was afforded a VA gynecological examination in June 2014 where the examiner opined, "This veteran has no visible evidence of having HPV/genital warts on physical examination today.  A pap smear was taken today with HPV testing requested.  If the pap today is positive for HPV, then it would be a medical laboratory finding, but not an actual disability.  Her complaints today are about her intermittent genital herpes outbreak and not genital "warts."  "After being given an explanation of both disease entities and being reassured that neither HPV nor HSV is the cause of uterine fibroids which led to her hysterectomy or caused her miscarriage in 1992, she agreed that the only complaint she has is her ongoing herpes outbreak."  The examiner further opined, "it is unlikely that if HPV present today, that it is likely to be related to active service in that the majority of women with HPV spontaneously clear the virus.  Those that don't develop progressive cervical dysplasia."  A December 2014 addendum opinion noted the results from the HPV testing.  "This veteran tested negative for HPV from [June 2014] pap smear.  She had no evidence of HPV, warts or any other finding associated with HPV . . . She does, however, have recurrent genital herpes (HSV/Herpes simplex virus) which she first developed in the military."  

The Board assigns probative value to the June 2014 medical opinion and December 2014 addendum.  The examiner reviewed the claims folder, interviewed the Veteran and conducted appropriate diagnostic testing.  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  After consultation with the Veteran, the examiner determined that the Veteran's complaints were actually regarding her genital herpes outbreak.  An October 2016 rating decision granted entitlement to service connection for genital herpes.  The examiner also explained that in the event that the Veteran tested positive for HPV, HPV in and of itself was not a disability and that the Veteran did not exhibit any disabilities associated with HPV.  The Veteran ultimately tested negative for HPV.  Therefore, the Board finds that the Veteran does not have HPV or any HPV associated disability. 

A Veteran is competent to report symptoms that she experiences at any time because this requires only personal knowledge as it comes to her through her senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran has not asserted, nor has the evidence shown, that she is qualified and/or competent to give a medical opinion regarding her symptoms of what she believes is genital warts or HPV.  In fact, as the June 2014 examiner explained, HPV is not an actual disability and that the Veteran's concerns or complaints were with symptoms of genital herpes, not HPV or genital warts.  Therefore, the Board does not assign any probative value to the Veteran's statements regarding the presence of HPV as a disability.   

In the absence of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, entitlement to service connection for HPV is not warranted.


ORDER

Entitlement to service connection for HPV is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


